*105ON PETITION EOR REHEARING.
Per Curiam.
Counsel for plaintiff in error have filed a petition for a rehearing in this case, and in their brief in support thereof have again urged that' certain instructions given to the jury were erroneous and prejudicial to the defendant below, and that we were in error in not so holding. The case, on the former hearing, was very fully and ably presented to this court both in an elaborate brief and in oral argument covering all of the questions upon which a rehearing is asked We gave to the case that careful and full consideration its gravity demanded, both individually and in our consulta' tions, and arrived at the conclusion stated in the opinion handed down. We have again given careful consideration to the arguments of counsel contained in their very earnest and respectful application for further hearing; but we are still of the opinion that the defendant had a fair and impartial trial, and that he was not prejudiced by the instructions complained of. We think the case is distinguishable from Palmer v. State, 9 Wyo. 40, 59 Pac. 793, 87 Am. St. Rep. 910. In that case there was a clear and direct conflict in the instructions. In this case it is only by selecting a sentence or part of a sentence in the instructions and giving to it a construction which it might bear if standing alone, but which could not be reasonably given to it when the instructions are considered as a whole, that any conflict is made apparent. We have endeavored to the best of our ability to place that construction upon the instructions which we believe an impartial jury of reasonable men would give to them, and as we believe they would be understood and were in fact understood by the jury in this case. The trial court so clearly and so frequently in its instructions told the jury in unmistakable language that the burden of proving the sanity of the defendant by competent evidence and beyond a reasonable doubt rested upon the state, that we are convinced that the jury could not have been and was not misled by the other statements in the instructions *106which are complained of. Upon consideration of the petition for rehearing and the brief in its support we are convinced that our conclusions as announced in the former opinion would not be changed by a reargument of the case, and that a rehearing should be denied. It is so ordered.

Rehearing denied.